OPINION — AG — ** OKLAHOMA TAX COMMISSION — DISCLOSURE OF INFORMATION ** THE OKLAHOMA TAX COMMISSION MAY NOT DISCLOSE TAX INFORMATION TO ANY OTHER STATE AGENCY OR ITS EMPLOYEES, EXCEPT THOSE SPECIFICALLY AUTHORIZED TO RECEIVE SUCH INFORMATION BY 68 O.S. 1971 205 [68-205] . HOUSE BILL NO. 1527, THIRTY FOURTH LEG. DOES NOT PRECLUDE THE TAX COMMISSION FROM ENTERING INTO A CONTRACT PURSUANT TO THE AUTHORITY OF 74 O.S. 1971 581 [74-581] TO PURCHASE THE SERVICES CONTEMPLATED BY HOUSE BILL NO. 1166 OF THE THIRTY FIFTH LEG. (DATA PROCESSING) CITE: OPINION NO. 75-115 (JAMES BARNETT)